Name: 2001/349/EC: Commission Decision of 3 May 2001 amending Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC (Text with EEA relevance) (notified under document number C(2001) 1214)
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  organisation of transport;  health;  international trade
 Date Published: 2001-05-04

 Avis juridique important|32001D03492001/349/EC: Commission Decision of 3 May 2001 amending Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC (Text with EEA relevance) (notified under document number C(2001) 1214) Official Journal L 123 , 04/05/2001 P. 0026 - 0028Commission Decisionof 3 May 2001amending Decision 2001/327/EC concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC(notified under document number C(2001) 1214)(Text with EEA relevance)(2001/349/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Whereas:(1) The animal health conditions for trade in bovine animals and swine are laid down in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine(3), as last amended by Directive 2000/20/EC(4).(2) The animal health conditions for trade in ovine and caprine animals are laid down in Council Directive 91/68/EEC of 28 January 1991 on animal health conditions governing intra-community trade in ovine and caprine animals(5), as last amended by Commission Decision 94/953/EC(6).(3) The animal health conditions for trade in biungulates other than those referred to in Directive 64/432/EEC and 91/68/EEC are laid down in Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC(7), as last amended by Commission Decision 95/176/EC(8).(4) The welfare conditions for transport of animals within the Community are laid down in Council Directive 91/628/EEC of 19 November 1991 on the protection of animals during transport and amending Directives 90/425/EEC and 91/496/EEC(9), as last amended by Directive 95/29/EC(10).(5) Council Regulation (EC) No 1255/97 of 25 June 1997(11) concerns Community criteria for staging points and amends the route plan referred to in the Annex to Directive 91/628/EEC.(6) Following the reports of outbreaks of foot-and-mouth disease in the United Kingdom, France, the Netherlands and Ireland, the Commission adopted Decisions 2001/172/EC(12), 2001/208/EC(13), 2001/223/EC(14) and 2001/234/EC(15) concerning certain protection measures with regard to foot-and-mouth disease in the respective Member State.(7) The foot-and-mouth disease situation in certain parts of the Community is liable to endanger the herds in other parts of the Community in view of the placing on the market and trade in live biungulate animals.(8) All Member States have implemented the restrictions to the movement of animals of susceptible species laid down in Decision 2001/327/EC(16) concerning restrictions to the movement of animals of susceptible species with regard to foot-and-mouth disease and repealing Decision 2001/263/EC.(9) In the light of the disease evolution and the findings of the epidemiological investigations carried out in the affected Member States in close cooperation with the other Member States, it appears appropriate to further prohibit the movement of animals through staging points and to maintain for an additional period of time the restrictions to the movement of susceptible animals within the Community.(10) However it is possible to ease certain restrictions by amending Decision 2001/327/EC.(11) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 2 May 2001 and the measures adapted where necessary.(12) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Commission Decision 2001/327/EC is amended as follows:1. Article 1 is replaced by the following: "Article 1For the purpose of this Decision:1. 'approved assembly centres' shall be those defined in Article 2(2)(o) of Council Directive 64/432/EEC and communicated in accordance with Article 11(3) of that Directive to the Member States and the Commission until 2 May 2001 at the latest;2. 'region of a Member State' shall mean part of the territory of the Community as defined in Article 2(2)(p) of Directive 64/432/EEC."2. A new Article 2 is inserted as follows: "Article 2Member States other than the United Kingdom shall ensure that:1. Transport of animals of species susceptible to foot-and- mouth disease is prohibited.Without prejudice to Council Directives 64/432/EEC, 91/68/EEC and 92/65/EEC, this prohibition shall not apply to movements of animals of species susceptible to foot-and-mouth disease from the holding of dispatch:- directly or through one single assembly centre to a slaughterhouse for immediate slaughter,In the case of intra-Community trade, the assembly centre must be approved and the transport is subject to authorisation by the competent authorities of the place of departure and destination, or- directly or through one single assembly centre to one single holding of destination in the case of animals of susceptible species other than bovine and porcine animals subject to authorisation by the competent authorities of the place of departure and destination,In the case of intra-Community trade, the assembly centre must be approved, or- directly to another holding in the case of bovine and porcine animals, subject to notification to the competent authorities of the place of departure.In the case of intra-Community trade the transport is subject to authorisation by the competent authorities of the place of departure and destination.Derogating from the notification requirement in the first point of this indent, Member States may grant a general movement licence valid for 30 days for direct movement within the same Member State from one holding to another holding which takes place regularly in established contractual relations between the holding of departure and destination. Such license shall be immediately withdrawn in the case of a suspect case of foot-and-mouth disease within the region where the holding of dispatch is situated, or- directly or through one single assembly centre to a maximum of 10 holdings of destination in the case of bovine and porcine animals, subject to authorisation by the competent authorities of the place of departure,In the case of intra-Community trade, the assembly centre must be approved and the transport is subject to authorisation by the competent authorities of the place of departure and destination, or- directly or through an assembly point to group herds or flocks for transhumance to designated pastures, subject to authorisation by the competent authorities of the place of departure and destination.2. The movement of animals authorised in accordance with the derogations in paragraph 1 shall take place under the condition that:(a) in the case of animals destined for intra-Community trade, during transport such animals do not come into contact with animals not of the same holding of dispatch, unless such animals:- either are consigned for slaughter, or- originate in and come from holdings situated in a region of a Member State in which no restrictions in accordance with Article 9 of Directive 85/511/EEC have been in place on the date of dispatch and during at least 20 days of the residence period where required in paragraph 3;(b) vehicles which have been used for the transport of live animals are cleaned and disinfected after each operation, and shall furnish proof of such disinfection, and(c) transports to other Member States of such animals shall only be allowed following 24 hours advance notification dispatched by the local veterinary authority to the central and local veterinary authorities in the Member State of destination and to the central veterinary authorities in the Member State of transit.3. Where required by this Decision, the competent authorities at the place of departure authorise the movement of animals of species susceptible to foot-and-mouth disease only under one of the following conditions:- animals are destined for intra-Community trade and have remained on the holding of dispatch for at least 30 days prior to authorisation, or since birth in the holding of origin where the animals are less than 30 days old, and no animal of susceptible species was introduced into that holding during this period in the case of ovine and caprine animals, or during the past 20 days in the case of bovine animals, or during the past 10 days in the case of porcine animals,- animals are destined for movement within the Member State of dispatch and have remained on the holding of dispatch for at least 20 days prior to authorisation, or since birth in the holding of origin where the animals are less than 20 days old, and no animal of susceptible species was introduced into that holding during this period, or during the past 10 days in the case of pigs,- animals are destined for movement within a region of a Member State,- animals are transported directly and without passing through an approved assembly centre to a slaughterhouse for immediate slaughter.4. Without prejudice to Article 3(1)(aa) second indent of Council Directive 91/628/EEC, Member States shall ensure that animals of species susceptible to foot-and-mouth disease are not moved through staging points established and approved in accordance with Council Regulation (EC) No 1255/97."3. Articles 2 and 3 are renumbered accordingly.Article 2This Decision is addressed to the Member States.Done at Brussels, 3 May 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ 121, 29.7.1964, p. 1977/64.(4) OJ L 163, 4.7.2000, p. 35.(5) OJ L 46, 19.2.1991, p. 19.(6) OJ L 371, 31.12.1994, p. 14.(7) OJ L 268, 14.9.1992, p. 54.(8) OJ L 117, 24.5.1995, p. 23.(9) OJ L 340, 11.12.1991, p. 17.(10) OJ L 148, 30.6.1995, p. 52.(11) OJ L 174, 2.7.1997, p. 1.(12) OJ L 62, 2.3.2001, p. 22.(13) OJ L 73, 15.3.2001, p. 38.(14) OJ L 82, 22.3.2001, p. 29.(15) OJ L 84, 23.3.2001, p. 62.(16) OJ L 115, 25.4.2001, p. 12.